           Case 1:19-mc-00401-AT Document 1 Filed 08/29/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re the Application of the Fund for Protection
of Investor Rights in Foreign States pursuant to
28 U.S.C. § 1782 for an Order Granting Leave           Case No. _______________
to Obtain Discovery for Use in a Foreign
Proceeding


    EX PARTE APPLICATION PURSUANT TO 28 U.S.C. § 1782 FOR AN ORDER
GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN A FOREIGN PROCEEDING

       The Fund for Protection of Investor Rights in Foreign States (the Fund or the Applicant),

a corporate entity organized under the laws of the Russian Federation, respectfully applies for an

order permitting it to obtain discovery pursuant to 28 U.S.C. § 1782 (Section 1782) from

AlixPartners LLP (AlixPartners) which has its principal place of business in the Southern

District of New York, and its CEO Mr. Simon Freakley, likewise to be found in the Southern

District of New York, in connection with with Mr. Freakley’s appointment as temporary receiver

and investigation of Bankas Snoras AG (Snoras).

       Applicant seeks this discovery in connection with a pending arbitration pursuant to the

Lithuania-Russia Bilateral Investment Treaty of 2004 (the Treaty) and governed by the United

Nations Commission on International Trade Law Arbitration Rules (UNCITRAL Arbitration

Rules) in which, as detailed in the supporting Memorandum of Law, Applicant, as the assignee

of Snoras’s then-controlling shareholder, Mr. Vladimir Antonov (Mr. Antonov), will prove that

Lithuania committed multiple breaches of the Treaty, including by expropriating Mr. Antonov’s

investment in Snoras through commissioning a pretextual investigation of the bank’s finances,




                                                   1
           Case 1:19-mc-00401-AT Document 1 Filed 08/29/19 Page 2 of 2




the outcome of which was predetermined and which was conducted without affording Mr.

Antonov due process.

       In support of its Application, the Fund relies on: (i) the Memorandum of Law and (ii)

supporting Declaration of Alexander Yanos (Yanos Declaration) filled concurrently with this

Application, together with its supporting exhibits.

       This Court should enter the Proposed Order attached hereto, authorizing the requested

discovery to be conducted in accordance with the Federal Rules of Civil Procedure, and the

issuance of the subpoenas attached in draft form as Exhibits 11-14 to the Yanos Declaration

submitted herewith.

Dated: August 29, 2019                           Respectfully submitted,
       New York, New York
                                                 /s/ Alexander Yanos
                                                 Alexander Yanos
                                                 Carlos Ramos-Mrosovsky
                                                 Rajat Rana
                                                 Hanna Robbins
                                                 ALSTON & BIRD LLP
                                                 90 Park Avenue
                                                 New York, NY 10016
                                                 Tel: 212-210-9400
                                                 Fax: 212-210-9471
                                                 alex.yanos@alston.com
                                                 carlos.ramos-mrosovsky@alston.com
                                                 rajat.rana@alston.com
                                                 hanna.robbins@alston.com

                                                 Attorneys for Applicant,
                                                 Fund for the Protection of Investor
                                                 Rights in Foreign States




                                                 2
